By the COURT.
Appeal from a judgment and order denying a new trial in an action to recover damages for personal injuries. Two assignments of error are made in the case: (1) That the verdict is not justified by the evidence; (2) that the damages awarded are excessive.
As to the first, there was a substantial conflict in the evidence. The verdict must therefore be taken as conclusive of the facts.
As to the second, we cannot say, as matter of law, that the verdict was given under the influences of passion, prejudice, or bias of any kind.
Judgment and order affirmed.